Citation Nr: 0804544	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


  THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for gastrointestinal 
disability to include bleeding ulcers including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for short term memory 
loss including as due to undiagnosed illness.

4.  Entitlement to service connection for hepatitis B 
including as due to undiagnosed illness.

5.  Entitlement to service connection for aching joints 
including as due to undiagnosed illness.

6.  Entitlement to service connection for skin disability 
characterized as rashes including as due to undiagnosed 
illness.

7.  Entitlement to service connection for sleep problems to 
include night sweats including as due to undiagnosed illness.

8.  Entitlement to service connection for light sensitivity 
including as due to undiagnosed illness.

9.  Entitlement to service connection for increased blood 
pressure including as due to undiagnosed illness.

10.  Entitlement to a compensable rating for headaches. 

11.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1957 to October 1959 and from November 1990 to July 
1991 with additional Active Duty for Training (ACDUTRA) in 
the Alabama National Guard from February 1974 to November 
1990.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003, August 2004 and March 
2005 rating decisions of the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in 
August 2007; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On October 24, 2002, the RO requested that a VA examination 
be afforded to the veteran pertaining to his claims for 
service connection for hepatitis B, aching joints, rashes, 
sleep problems, light sensitivity, increased blood pressure, 
bleeding ulcers and night sweats.  Then, a November 16, 2002, 
notation indicated that the veteran failed to report for VA 
examinations on October 30, 2002, and November 12, 2002.  As 
a result, the February 2003 rating decision denied all of 
these claims based on the evidence of record.  In a March 
2003, Notice of Disagreement, however, the veteran indicated 
that he had made all his scheduled appointments.  As it is 
unclear from the record whether the veteran was actually 
notified of the October 30, 2002, and November 12, 2002, 
appointments and the record does not contain a basis for 
finding the veteran not credible in his assertion that he 
went to all appointments of which he was aware, the Board 
finds that a new VA examination is necessary to assess the 
presence and etiology of all of the above mentioned 
conditions.   

The veteran did receive a VA examination pertaining to his 
claim for short term memory loss, including as due to 
undiagnosed illness in November 2002.  That examination 
resulted in the examiner reaching a provisional diagnosis of 
cognitive disorder not otherwise specified.  The examiner 
commented that based on the veteran's report/opinion, the 
onset of the veteran's memory problems occurred at the end of 
a sequence of ailments that he experienced as a result of his 
service in Desert Storm.  This comment at least suggests the 
possibility that the veteran's short term memory loss was 
related to service.  It does not appear that the examiner 
reviewed the veteran's claims folder, however, as the 
veteran's reported history at the November 2002 examination 
regarding the date of onset of his short term memory loss 
appears to be inaccurate.  Notably, the record shows that he 
had reported a sudden memory loss in November 1998 and was at 
that time diagnosed as having a probable left middle cerebral 
infarction with dysarthria but at the November 2002 VA 
examination he reported that the memory loss occurred in 
1994.  Given the discrepancy in the reported history and the 
lack of any indication that the November 2002 VA examiner 
reviewed the claims file, a new VA examination that includes 
a review of the claims file is necessary to attempt to 
determine the etiology of the veteran's claimed short term 
memory loss. 

Regarding the veteran's claims for diabetes and increased 
blood pressure, the Board notes that the record contains a 
Medical Board Evaluation that the diabetes date of origin was 
September 1988 and that the date of origin for the veteran's 
hypertension was February 17, 1987.  The evaluation also 
indicates that neither the diabetes nor the hypertension was 
incurred while the veteran was entitled to base pay.  There 
is also an earlier February 17-19, 1987, private hospital 
report showing discharge diagnoses of "chemical diabetes" 
and severe hypertension.  Personnel records contained in the 
claims file establish that the veteran was serving in the 
Army National Guard during this time frame (notably, the 
records indicate that the veteran was in the National Guard 
from February 1974 to November 1990).  The records do not 
show, however, the veteran's various periods of Active Duty 
for Training (ACDUTRA) while he was in the National Guard.  
Since the veteran would be entitled to service connection if 
it were shown that his diabetes and/or hypertension became 
manifest during a period of ACDUTRA, a record of his periods 
of ACDUTRA during his service in the Army National Guard 
should be obtained in order to appropriately decide these 
claims.  Additionally, although the veteran has not alleged 
that the diabetes, hypertension or any of his other claimed 
disabilities became manifest during his earlier period of 
service in the late 50s, the service medical records from 
this period should also be obtained and reviewed to ensure a 
complete record and thorough adjudication.      

Regarding the veteran's claims for increased ratings for PTSD 
and headaches, the Board notes that the current evidence of 
record is insufficient to determine whether the appropriate 
ratings have been assigned for these disabilities.  
Accordingly, a VA examination is necessary to determine their 
current severity for rating purposes.  On Remand the RO 
should  provide the veteran appropriate VCAA notice for these 
claims in accordance with the recent Court of Appeals for 
Veterans' Claims (Court) decision in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims (Court) and 
the United States Federal Circuit.  In 
particular regarding the veteran's service 
connection claims he should be provided 
notice of the evidence necessary to 
substantiate the claims, including the 
evidence necessary to substantiate a claim 
for service connection based on 
undiagnosed illness.  Regarding the 
veteran's claims for increased ratings, 
the veteran should be provided a VCAA 
notice letter that complies with the 
recent Court decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).   

2.  The RO should obtain the veteran's 
complete service medical records from his 
first period of active service from 
November 1957 to October 1959.  The RO 
should also obtain a record of all periods 
of ACDUTRA for the veteran during his Army 
National Guard Service from February 1974 
to November 1990 with particular attention 
to periods of ACDUTRA in 1987 and 1988.     

 3.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for diabetes, 
hepatitis B, aching joints, rashes, sleep 
problems including night sweats, light 
sensitivity, hypertension, 
gastrointestinal disorders to include 
bleeding ulcers, short term memory loss, 
PTSD and headaches since August 2004 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.  Specifically 
regarding the veteran's hepatitis B, the 
RO should ask the veteran to identify the 
name and location of the blood provider 
who first identified that he had hepatitis 
B when he went to give blood after service 
and then the RO should attempt to obtain 
pertinent records from the blood provider 
identified.  Specifically regarding the 
veteran's claims for increased blood 
pressure and diabetes, the veteran should 
be asked to identify any treatment he 
received for these conditions (not already 
of record) between 1974 and 1987.  
Additionally, the RO should obtain any 
pertinent records from the veteran's 
private treating physician, Dr. H that are 
not already of record. 

3. The RO should then arrange for a VA 
examination by appropriate physicians to 
determine the nature and etiology of any 
current short term memory loss, hepatitis 
B, aching joints, rashes, sleep problems 
including night sweats, light sensitivity, 
increased blood pressure and 
gastrointestinal disorders to include 
bleeding ulcers.  (In this regard the 
Board notes that the veteran's short term 
memory loss should be evaluated in a 
separate examination by an appropriate 
physician and that the RO has the 
discretion to arrange however many 
examinations it deems necessary in regard 
to the other claimed conditions).  All 
indicated studies should be performed.  
The veteran's wife should be permitted to 
be available during the examinations to 
assist the veteran in providing any 
pertinent history.  After examination of 
the veteran and review of the claims file 
including the service medical records the 
examiner is requested to make the 
following findings:

a. For each of the disorders, diseases or 
symptoms (i.e. short term memory loss, 
hepatitis B, aching joints, rashes, sleep 
problems including night sweats, light 
sensitivity, increased blood pressure and 
gastrointestinal disorders to include 
bleeding ulcers), elicit from the veteran 
and his wife details about the onset, 
frequency, duration, and severity of 
symptoms and indicate what precipitates 
and what relieves them.

b. Please then indicate whether there are 
any objective medical indications of the 
presence of short term memory loss, 
hepatitis B, increased blood pressure, 
aching joints, rashes, sleep problems 
including night sweats, light sensitivity, 
hypertension and gastrointestinal 
disorders to include bleeding ulcers.     

c. If so, please indicate whether each 
applicable disease, disorder or symptom 
(i.e. short term memory loss, hepatitis B, 
aching joints, rashes, sleep problems 
including night sweats, light sensitivity, 
increased blood pressure and 
gastrointestinal disorders to include 
bleeding ulcers) can  be attributed to a 
known diagnostic entity?

d. If the answer to "c." is in the 
affirmative for any of the above diseases, 
disorders or symptoms, is it at least as 
likely as not (50 percent probability or 
higher) that the diagnosed condition had 
its onset in service or was aggravated 
beyond its natural progression by service.  

e. If the answer to "c." is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to any of the above diseases, 
disorders or symptoms), is there 
affirmative evidence that this undiagnosed 
illness was not incurred during active 
service during the Gulf War, or was caused 
by an intervening event since the 
veteran's most recent departure from 
service during the Gulf War?

The claims file must be provided to the 
examiners for review and the examiners 
must provide a rationale for all opinions 
given. 

4.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
veteran's PTSD.  The veteran's claims 
folder must be reviewed by the examiner 
(who should have available the criteria 
for rating PTSD) in conjunction with the 
examination.  Any indicated tests should 
be performed.

5.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
veteran's headache disability.  The 
veteran's claims folder must be reviewed 
by the examiner (who should have available 
the criteria for rating headache 
disability) in conjunction with the 
examination.  Any indicated tests should 
be performed. 

6.  The RO should then readjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



